NOTE: This order is nonprecedential.
United States Court of Appea|s for the Federal Circuit
2010-3095
lVlYRN/-\ O. CELESTlNO,
Petitioner,
v.
l\/lERlT SYSTE|VlS PROTECTlON BOARD,
Respondent,
Petition for review of the N|erit Systems Protection Board in case n0.
DC0831090648-l-1.
ON |V|OT|ON
0 R D E R
The petitioner, lt/iyrna O. Celestino, having failed to complete and sign the
"lV|otion and Declaration for Leave to Proceed in Forma Pauperis", as directed by this
courts letter dated ll/larch 1O, 2O‘l0,
lT lS ORDERED THAT:
(1) The appeal is dismissed.
(2) Each side shall bear its own costs
FOR THE COURT
APR 21 2510 fs/Jan Horbaly iii
cc:
s21
 zDatei el Jan Horbaly l
Clerk
lV|yrna O. Celestino us couR%:yFEP F
Jeanne E. Davidson, Esq. ` iHE FEoERALr§§?:'t1SlT0R
APR 2 1 2010
|SSUED AS A |ViANDATE: APR 2 1  n o
mm H0RBALY
emma